Citation Nr: 1007397	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  07-19 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether the severance of entitlement to service 
connection for diabetes mellitus, type II, with erectile 
dysfunction, as of April 1, 2005, was proper, to include a 
claim for restoration of service connection for that 
disability.

2.  Whether the severance of entitlement to special monthly 
compensation based on the loss of use of a creative organ, as 
of April 1, 2005, was proper, to include a claim for 
restoration of entitlement to that benefit.

3.  Entitlement to service connection for superficial 
varicosities of the lower extremities, to include as 
secondary to diabetes mellitus, type II, with erectile 
dysfunction.

4.  Entitlement to service connection for peripheral 
neuropathy, to include as secondary to diabetes mellitus, 
type II, with erectile dysfunction.

5.  Entitlement to service connection for nephropathy, to 
include as secondary to diabetes mellitus, type II, with 
erectile dysfunction.

6.  Entitlement to service connection for a skin disorder 
involving both legs, to include as secondary to diabetes 
mellitus, type II, with erectile dysfunction.

7.  Entitlement to service connection for peripheral vascular 
disease of the lower extremities/arteriosclerosis obliterans, 
to include as secondary to diabetes mellitus, type II, with 
erectile dysfunction.


REPRESENTATION

Appellant represented by:	National Veterans Organization 
of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to 
December 1973 and from September 1978 to May 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

The Board notes that the appellant requested a hearing before 
a decision review officer (DRO) in connection with the 
current claims.  The DRO hearing was scheduled and 
subsequently held in October 2004 at the Atlanta RO.  The 
appellant testified at that time and the hearing transcript 
is of record.  

The issue of entitlement to service connection for 
nephropathy, to include as secondary to diabetes mellitus, 
type II, with erectile dysfunction, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The evidence does not show that the grant of service 
connection for diabetes mellitus, type II, with erectile 
dysfunction was clearly and unmistakably erroneous.

2.  The evidence does not show that the grant of entitlement 
to special monthly compensation based on the loss of use of a 
creative organ was clearly and unmistakably erroneous.

3.  The medical evidence reveals that the Veteran has 
superficial varicosities of the lower extremities which are 
proximately due to a service-connected disability.

4.  The medical evidence reveals that the Veteran has 
peripheral neuropathy which is proximately due to a service-
connected disability.

5.  The medical evidence reveals that the Veteran has a skin 
disorder involving both legs which is proximately due to a 
service-connected disability.

6.  The medical evidence reveals that the Veteran has 
peripheral vascular disease of the lower 
extremities/arteriosclerosis obliterans which is proximately 
due to a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria to sever service connection for the 
Veteran's diabetes mellitus, type II, with erectile 
dysfunction have not been met.  38 U.S.C.A. §§ 1110, 5109 
(West 2002); 38 C.F.R. §§ 3.105(d), 3.303, 3.310 (2009).

2.  The criteria to sever entitlement to special monthly 
compensation based on the loss of use of a creative organ 
have not been met.  38 U.S.C.A. §§ 1110, 1131, 5109 (West 
2002); 38 C.F.R. §§ 3.105(d), 3.303, 3.310 (2009).

3.  Superficial varicosities of the lower extremities are 
proximately due to or aggravated by a service-connected 
disability.  38 U.S.C.A. § 1110, 1131 (West 2002);  38 C.F.R. 
§ 3.310 (2009); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

4.  Peripheral neuropathy is proximately due to or aggravated 
by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 2002);  38 C.F.R. § 3.310 (2009); Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  

5.  A skin disorder involving both legs is proximately due to 
or aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002);  38 C.F.R. § 3.310 (2009); Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  

6.  Peripheral vascular disease of the lower 
extremities/arteriosclerosis obliterans is proximately due to 
or aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002);  38 C.F.R. § 3.310 (2009); Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In this case, the Board is granting in 
full the benefits sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  

II.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a Veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

In addition to the elements of direct service connection, 
service connection may also be granted on a secondary basis 
for a disability if it is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc); Wallin v. West, 11 Vet. App. 509, 
512 (1998).  Where a service-connected disability aggravates 
a non-service-connected condition, a Veteran may be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen, 7 Vet. App. at 448.  
Evidence of a temporary flare-up, without more, does not 
satisfy the level of proof required to establish an increase 
in disability.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-
47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

The Board notes that the regulation addressing service 
connection for disabilities on a secondary basis, 38 C.F.R. § 
3.310, was amended in September 2006.  See 71 Fed. Reg. 
52,744-52,747 (Sept. 7, 2006), effective October 10, 2006.  
The change was made to conform VA regulations to decisions 
from the Court, specifically Allen v. Brown, 7 Vet. App. 439 
(1995).  The prior regulation addressed whether a service-
connected disability was the cause of a secondary disability.  
The Allen decision provides for consideration of whether a 
service-connected disability aggravates a nonservice-
connected disability.  The change in regulations includes the 
holding from Allen in a new section, 38 C.F.R. § 3.310(b).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the Veteran.

A.  Severance of Service Connection

The Veteran seeks restoration of entitlement to service 
connection for diabetes mellitus, to include as secondary to 
service-connected residuals of an injury to the left 
quadriceps, femoris, and restoration of entitlement to 
special monthly compensation based on the loss of use of a 
creative organ.

On September 11, 2001, the Veteran filed his claim of 
entitlement to service connection for diabetes mellitus, type 
II, with erectile dysfunction, to include as secondary to 
service-connected residuals of an injury to the left 
quadriceps, femoris.

In an April 2003 rating decision, the RO granted service 
connection for diabetes mellitus, type II, with erectile 
dysfunction as secondary to service-connected residuals of an 
injury to the left quadriceps, femoris on the basis that a 
medical examiner rendered the opinion in a VA medical 
examination report, dated in February 2003, that the 
Veteran's diabetes mellitus was related to the Veteran's 
inability to exercise due to his left quadriceps, femoris 
injury.

The medical evidence of record at the time of the April 2003 
RO rating decision included private treatment records from 
Drs. L.R., C.D.J., D.K., W.J.A., Johnson Family Practice, and 
Pinnacle Imaging; VA treatment records; and the reports of VA 
medical examinations, dated in April 1993 and February 2003.  
The records revealed that the Veteran was diagnosed with 
diabetes mellitus, type II, and erectile dysfunction.  After 
examination in February 2003, an opinion was rendered stating 
that the Veteran's injuries were related to the Veteran's 
service.

In a letter dated in December 2002, Dr. C.D.J. stated that 
the Veteran's diabetes mellitus was not directly caused by 
the Veteran's left leg disability; however, "it represents a 
contributing factor to the fact that you are requiring the 
amount of medication you do because of your inability to 
exercise as a consequence of [the] leg injury."

In a letter dated in June 2002, Dr. W.J.A. stated that the 
Veteran's diabetes could benefit if the Veteran were able to 
exercise more.

In a letter dated in December 2002, Dr. L.R. stated that 
"[i]t is also very likely that [the Veteran's] inability to 
exercise adequately, could certainly have contributed to the 
progression of his diabetes through the years."

In March 2004 the Veteran's claims folder was reviewed by a 
VA physician.  The physician rendered the opinion that "it 
is unlikely that a closed thigh injury suffered in 1978 could 
directly cause a patient to develop diabetes mellitus in 
2001."  However, the examiner further noted that 
"[i]nactivity secondary to injury related disability would 
exacerbated all diabetic predispostions, both primary and 
secondary."

In a letter dated in April 2004, Dr. D.D. stated that the 
Veteran was diagnosed with diabetes mellitus, type II, with a 
number of complications including peripheral vascular disease 
and peripheral neuropathy affecting the lower extremities.  
Dr. D.D. rendered the opinion that these conditions are 
aggravated by the Veteran's diabetes and are due to the 
Veteran's diabetic state.

In letters dated in May and August 2004, Dr. C.N.B. rendered 
the opinion that the Veteran's diabetes and hyperlipidemia 
were secondary to the Veteran's service-connected leg injury 
due to the inability to exercise adequately.

In May 2004 the Veteran's claims folder was reviewed by a VA 
endocrinologist.  The endocrinologist rendered the opinion 
that the Veterans' diabetes mellitus was not caused by a 
closed thigh injury.  In addition the examiner stated that he 
could not render an opinion regarding whether the Veteran's 
thigh injury aggravated the Veteran's diabetes without resort 
to speculation.  However, he indicated that blood sugars and 
hyperglycemia related complications can be affected by 
activity and exercise capacity, diet, pharmacological 
intervention, and subject involvement.

In a May 2004 rating decision, the RO proposed to sever 
service connection for diabetes mellitus, type II, with 
erectile dysfunction and discontinue entitlement to special 
monthly compensation based on the loss of use of a creative 
organ on the basis that the grant of service connection was 
clearly and unmistakably erroneous. The RO reasoned that the 
April 2003 grant of entitlement to service connection for 
diabetes mellitus, type II, with erectile dysfunction was 
clearly and unmistakably erroneous because it was based upon 
an inaccurate interpretation of the report of a VA 
examination dated in February 2003.  The RO stated in the 
rating decision that the February 2003 VA examination report 
did not associate the Veteran's diabetes mellitus with an 
inability to exercise due to the Veteran's service-connected 
left thigh condition.  In addition, a VA endocrinologist 
rendered the opinion in May 2004 that the Veteran's diabetes 
mellitus was not related to the Veteran's left thigh injury 
and that he could not render an opinion without resort to 
speculation that the Veteran's left thigh injury aggravated 
the Veteran's diabetes mellitus.  The RO stated in the rating 
decision that the severance of entitlement to special monthly 
compensation based on the loss of use of a creative organ is 
based upon the severance of service connection for diabetes 
mellitus.

In a June 2004 letter, the RO notified the Veteran of the 
proposed action and provided the Veteran with a copy of the 
RO rating decision outlining the detailed reasons for the 
proposed severance.

In a letter dated in August 2004, Dr. C.D.J. indicated that 
the Veteran's thigh condition rendered the Veteran incapable 
of taking the level of exercise that would be most beneficial 
to his diabetes.  Dr. C.D.J. also reported that after 
reviewing the opinion of the VA endocrinologist, the VA 
endocrinologist was totally in error and that it is more 
likely than not that the Veteran's diabetes has been made 
worse and the complications secondary to diabetes have been 
accelerated as a consequence of the Veteran's inability to 
exercise.

Subsequently, the Veteran was afforded a hearing before a 
Decision Review Office (DRO) at the Atlanta RO.

In RO rating decisions, dated in January 2005 and March 2005, 
entitlement to service connection for diabetes mellitus, type 
II, with erectile dysfunction and entitlement to special 
monthly compensation based on the loss of use of a creative 
organ were severed effective April 1, 2005.

Once service connection has been granted, it can be severed 
only where the evidence establishes that the grant is clearly 
and unmistakably erroneous (the burden being on the 
Government), and only where certain procedural safeguards 
have been met.  Stallworth v. Nicholson, 20 Vet. App. 482, 
487 (2006); Daniels v. Gober, 10 Vet. App. 474, 478 (1997).  
Severance of service connection based on any standard less 
than that set forth in 38 C.F.R. 3.105(d) is erroneous as a 
matter of law.  Stallworth v. Nicholson, 20 Vet. App. at 488; 
Graves v. Brown, 6 Vet. App. 166, 170 (1994); see also 
Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).

In Stallworth, the United States Court of Appeals for 
Veterans Claims (Court) recognized that 38 C.F.R. 3.105(d) 
contemplates consideration of evidence that post-dates the 
award of service connection and that VA is not limited to the 
law and the record that existed at the time of the original 
decision.  Id. at 488; see also Allen v. Nicholson, 21 Vet. 
App. 54, 59 (2007).  In fact, the Court noted that the 
regulation specifically allows a change in medical diagnosis 
to serve as a basis for severance.  Indeed, in Stallworth, 
the Court, quoting  Venturella v. Gober, 10 Vet. App. 340, 
343 (1997), reiterated, "If the Court were to conclude that 
. . . a service-connection award can be terminated pursuant 
to § 3.105(d) only on the basis of the law and record as it 
existed at the time of the award thereof, VA would be placed 
in the impossible situation of being forever bound to a prior 
determination regardless of changes in the law or later 
developments in the factual record."  Id. at 488.  The 
Stallworth Court added, "Consequently, the severance 
decision focuses-not on whether the original decision was 
clearly erroneous-but on whether the current evidence 
established that service connection is clearly erroneous."  
Id. (Emphasis in original).

The Court has stated that clear and unmistakable error is a 
very specific and rare kind of error.  It is the kind of 
error, of fact or of law, that, when called to the attention 
of reviewers, compels the conclusion, to which reasonable 
minds could not differ, that the results would be manifestly 
different but for the error.  See Fugo v. Brown, 6 Vet. App. 
40, 43 (1993).  To warrant revision of a decision on the 
ground of clear and unmistakable error in a severance of 
service connection case, there must have been an error in the 
adjudication of the appeal that, had it not been made, would 
have manifestly changed the outcome, i.e., whether, based on 
the current evidence of record, a grant of service connection 
would be clearly and unmistakably erroneous.  Stallworth; 
Allen.

In light of the evidence above, the Board finds that there is 
conflicting evidence regarding whether the Veteran's diabetes 
mellitus, type II, with erectile dysfunction is related to or 
permanently aggravated by the Veteran's service-connected 
left thigh condition, as evidence by statements of Drs. 
C.N.B., C.D.J., L.R., D.K., and W.J.A. and the VA 
endocrinologist.  The RO severed entitlement to service 
connection for diabetes mellitus on the basis that the RO 
erroneously interpreted a VA medical examination report, 
dated in February 2003, to indicate that the Veteran's 
diabetes mellitus was related to the Veteran's inability to 
exercise due to his left quadriceps, femoris injury.  The 
evidence submitted by Drs. C.N.B. C.D.J., L.R., D.K., and 
W.J.A. prior to and subsequent to the grant of entitlement to 
service connection reveals opinions associating the Veteran's 
diabetes mellitus, type II, with the Veteran's inability to 
exercise.  While the opinion of a VA endocrinologist, dated 
in May 2004, indicates that the Veteran's diabetes mellitus, 
type II, is not related to the Veteran's inability to 
exercise due to his service-connected left thigh condition, 
this does not rise to the kind of error that, when called to 
the attention of reviewers, compels the conclusion, to which 
reasonable minds could not differ, that the results would be 
manifestly different but for the error.  Thus, after a 
careful review of the evidence of record, the Board finds 
that VA has not met the high evidentiary burden of showing 
clear and unmistakable error, and thus the severance of 
service connection for diabetes mellitus, type II, with 
erectile dysfunction was improper and entitlement to service 
connection for diabetes mellitus, type II, with erectile 
dysfunction is restored.

As entitlement to special monthly compensation based on the 
loss of use of a creative organ was severed on the basis that 
entitlement to service connection for diabetes mellitus, type 
II, with erectile dysfunction was severed, and this decision 
restores entitlement to service connection for diabetes 
mellitus, type II, with erectile dysfunction, entitlement to 
special monthly compensation based on the loss of use of a 
creative organ is also restored.

B.  Superficial Varicosities

The Veteran seeks entitlement to service connection for 
superficial varicosities of the lower extremities.  The 
Veteran contends that his condition is due to or permanently 
aggravated by his service-connected diabetes mellitus, type 
II, with erectile dysfunction.  The Veteran's service 
treatment records do not reveal any complaint, diagnosis or 
treatment for any superficial varicosities of the lower 
extremities.

In a letter dated in December 2003, Dr. D.D. noted that the 
Veteran had superficial varicosities.  Dr. D.D. stated that 
the Veteran's conditions are, in part, complicated by the 
Veteran's diabetes mellitus.

In light of the evidence, the Board finds that entitlement to 
service connection for superficial varicosities of the lower 
extremities, to include as secondary to diabetes mellitus, 
type II, with erectile dysfunction, is warranted.  The 
decision above restores entitlement to service connection for 
diabetes mellitus, type II, with erectile dysfunction.  In 
December 2003, Dr. D.D. rendered the opinion that the 
Veteran's superficial varicosities are, in part, complicated 
by the Veteran's diabetes mellitus condition.  As such, the 
evidence is at least in equipoise that the Veteran's 
superficial varicosities of the lower extremities are due to 
or permanently aggravated by the Veteran's service-connected 
diabetes mellitus and service connection for superficial 
varicosities is therefore granted.

C.  Peripheral Neuropathy

The Veteran seeks entitlement to service connection for 
peripheral neuropathy.  The Veteran contends that his 
condition is due to or permanently aggravated by his service-
connected diabetes mellitus, type II, with erectile 
dysfunction.  The Veteran's service treatment records do not 
reveal any complaint, diagnosis or treatment for any 
peripheral neuropathy.

In February 2002 and April 2002 the Veteran was examined by 
Dr. D.K., a private physician.  The physician noted that 
there was some nerve damage in the thigh as evidence by the 
Veteran's altered sensation in the skin over the area where 
the Veteran's muscle rupture occurred.  Upon an examination 
with electromyography the Veteran was noted to be normal.  
Dr. D.K. did not diagnose the Veteran with any peripheral 
neuropathy.

In VA treatment notes, dated in May 2002, June 2002, and 
September 2002, upon physical examination the Veteran was 
note noted to have any neurological conditions.

In a private treatment report, dated in May 2002, the Veteran 
was reported to have undergone a nerve conduction study.  
After the study, Dr. D.K. noted that the study revealed mild 
slowing of motor conduction, likely reflecting diabetic 
neuropathy.

In February 2003, the Veteran was afforded a VA Compensation 
and Pension (C&P) examination regarding unrelated claims.  
The Veteran reported that he experienced tingling and 
numbness in his feet.  Upon examination the Veteran was noted 
to have normal motor function of the upper and lower 
extremities.  The Veteran's sensory function was noted to be 
slightly abnormal in the upper extremities evidenced by 
slightly diminished sensations on the palmar surface of both 
hands.  However sensation to light touch and pain was within 
normal limits.  The examiner did not diagnose the Veteran 
with any peripheral neuropathy.

In a statement, dated in May 2003, Dr. D.D. noted that the 
Veteran "suffers from the diabetic complication of 
peripheral neuropathy of both legs and that the Veteran had 
been seen and evaluated by neurologist, Dr. D.K."  Dr. D.D. 
reported that the Veteran "had nerve conduction velocity 
studies which confirmed the presence of slowing of the motor 
conduction velocities consistent with diabetes mellitus."  
In another statement, dated in May 2003, Dr. D.D. noted that 
the Veteran was diagnosed with diabetes mellitus, type II, 
and diagnosed the Veteran with peripheral neuropathy as a 
complication of the Veteran's diabetes mellitus.  Dr. D.D. 
noted that the opinion was based upon nerve conduction 
studies, EMG, and arterial Doppler studies.  In a subsequent 
statement, dated in August 2003, Dr. D.D. again rendered the 
opinion that the Veteran had peripheral neuropathy as a 
complication of diabetes mellitus.

In a statement dated in July 2003, Dr. D.D. stated that the 
Veteran's type II diabetes mellitus was complicated by 
diabetic neuropathy.  In a letter dated in December 2003, Dr. 
D.D. stated that the Veteran has diabetic neuropathy as a 
complication of diabetes that arose as a result of the 
Veteran's diabetes mellitus.  In a letter dated in April 
2004, Dr. D.D. stated that the Veteran has peripheral 
neuropathy as a complication of the Veteran's diabetes 
mellitus and that this condition is aggravated by the 
Veteran's diabetes mellitus.

In a statement dated in August 2003, Dr. D.M., a private 
physician, reported that the Veteran was diagnosed with 
diabetes mellitus, type II.  The physician diagnosed the 
Veteran with diabetic neuropathy.  

In May 2004, Dr. D.S., reported that the Veteran has 
bilateral neuropathy and that the Veteran's diabetes mellitus 
was a major contributor to his bilateral neuropathy.

In May 2004, Dr. C.N.B. rendered the opinion, after reviewing 
the reports of Dr. D.K. that the Veteran had diabetic 
neuropathy.  

In a VA treatment note, dated in August 2003, the Veteran was 
noted to be diagnosed with diabetic neuropathy.

In light of the evidence, the Board finds that entitlement to 
service connection for peripheral neuropathy, to include as 
secondary to diabetes mellitus, type II, with erectile 
dysfunction, is warranted.  The decision above restores 
entitlement to service connection for diabetes mellitus, type 
II, with erectile dysfunction.  The evidence reveals that the 
Veteran's peripheral neuropathy has been diagnosed as 
diabetic peripheral neuropathy and diabetic neuropathy.  In 
addition, multiple physicians have associated the Veteran's 
peripheral neuropathy with the Veteran's service-connected 
diabetes mellitus stating that the condition was due to, 
contributed to, and/or complicated by the Veteran's diabetes 
mellitus.  As such, entitlement to service connection for 
peripheral neuropathy, to include as secondary to diabetes 
mellitus, type II, with erectile dysfunction, is granted.

D.  Skin Disorder

The Veteran seeks entitlement to service connection for a 
skin disorder involving both legs.  The Veteran contends that 
his condition is due to or permanently aggravated by his 
service-connected diabetes mellitus, type II, with erectile 
dysfunction.  The Veteran's service treatment records do not 
reveal any complaint, diagnosis or treatment for any skin 
disorder.

In February 2003, the Veteran was afforded a VA C&P 
examination regarding unrelated claims.  The Veteran reported 
that his diabetes mellitus had not affected his skin.  The 
examiner did not diagnose the Veteran with any skin 
condition.

In a statement submitted by Dr. G.S., dated in June 2003, the 
Veteran was noted to have classic venous stasis skin changes 
over both ankles that was significant.  Dr. G.S. noted that 
the symptoms are not reversible.

In a letter dated in December 2003, Dr. D.D. noted that the 
Veteran had extensive brawny edema from the knees down and 
including the feet and stasis dermatitis changes and that 
these conditions are complicated in part by the Veteran's 
diabetes mellitus.

In light of the evidence, the Board finds that entitlement to 
service connection for a skin disorder involving both legs, 
to include as secondary to diabetes mellitus, type II, with 
erectile dysfunction is warranted.  The decision above 
restores entitlement to service connection for diabetes 
mellitus, type II, with erectile dysfunction.  The Veteran 
has been diagnosed with venous stasis skin changes and stasis 
dermatitis.  These changes have been noted to be permanent 
and Dr. D.D. has rendered the opinion that the condition is 
complicated by the Veteran's service-connected diabetes 
mellitus.  As such, entitlement to service connection for a 
skin disorder involving both legs, to include as secondary to 
diabetes mellitus, type II, with erectile dysfunction, is 
granted.

E.  Peripheral Vascular Disease of the Lower 
Extremities/Arteriosclerosis Obliterans

The Veteran seeks entitlement to service connection for 
peripheral vascular disease of the lower 
extremities/arteriosclerosis obliterans.  The Veteran 
contends that his condition is due to or permanently 
aggravated by his service-connected diabetes mellitus, type 
II, with erectile dysfunction.  The Veteran's service 
treatment records do not reveal any complaint, diagnosis or 
treatment for any peripheral vascular disease of the lower 
extremities/arteriosclerosis obliterans.

In VA treatment notes, dated in May 2002, June 2002, and 
September 2002, upon physical examination the Veteran was not 
noted to have any peripheral vascular conditions.

In a letter dated in December 2002, Dr. C.D.J., a private 
physician diagnosed the Veteran with hypertensive vascular 
disease.  The physician noted that the Veteran was encouraged 
to walk to increase circulation in his lower extremities.  
However, Dr. C.D.J. did not diagnose the Veteran with any 
peripheral vascular disease of the lower 
extremities/arteriosclerosis obliterans nor did Dr. C.D.J. 
render an opinion associating the Veteran's condition with 
the Veteran's active service or with any service-connected 
disability.

In a subsequent letter dated in December 2002, Dr. C.D.J. 
rendered the opinion that limitation imposed by the Veteran's 
leg pain hindered the Veteran's ability to maintain the 
exercise that would be necessary to better control his 
hypertension.  However, Dr. C.D.J. did not diagnose the 
Veteran with any peripheral vascular disease of the lower 
extremities/arteriosclerosis obliterans.

In February 2003, the Veteran was afforded a VA C&P 
examination regarding unrelated claims.  The Veteran reported 
that his diabetes mellitus had not affected his arteries.  
The examiner did not diagnose the Veteran with any vascular 
condition.

In a statement, dated in May 2003, Dr. D.D. noted that the 
Veteran had been recently diagnosed with arterial 
insufficiency in the lower extremities as evidence by an 
arterial Doppler performed in March 2002.  Dr. D.D. reported 
that the study showed an ankle brachial index of 0.82 in the 
right lower extremity and of 1.2 in the left lower extremity.  
The conclusions of the study were reported to be "evidence 
of mild tibial vessel occlusal disease, both lower 
[extremities].  The ankle brachial index is compatible with 
mild claudication in the right leg and is normal in the left 
leg."  In another statement, dated in May 2003, Dr. D.D. 
noted that the Veteran was diagnosed with diabetes mellitus, 
type II, and diagnosed the Veteran with peripheral vascular 
disease mainly affecting the lower extremities as a 
complication of the Veteran's diabetes mellitus.  Dr. D.D. 
noted that the opinion was based upon nerve conduction 
studies, EMG, and arterial Doppler studies.  In a subsequent 
statement, dated in August 2003, Dr. D.D. again rendered the 
opinion that the Veteran had peripheral vascular disease as a 
complication of diabetes mellitus.

In a statement dated in July 2003, Dr. D.D. stated that the 
Veteran's type II diabetes mellitus was complicated by 
peripheral vascular disease of the lower extremities.

In a statement dated in August 2003, Dr. D.M., a private 
physician, reported that the Veteran was diagnosed with 
diabetes mellitus, type II.  The physician further diagnosed 
the Veteran with peripheral vascular disease as a 
complication of diabetes mellitus, type II.

In a letter dated in December 2003, Dr. D.D. reported that 
the Veteran has clear and obvious physical findings that 
support venous insufficiency.  Dr. D.D. also reported that 
the Veteran's peripheral vascular disease has been 
demonstrated by two separate Doppler studies.  In a letter 
dated in April 2004, Dr. D.D. stated that the Veteran has 
peripheral vascular disease as a complication of the 
Veteran's diabetes mellitus and that this condition is 
aggravated by the Veteran's diabetes mellitus.  In another 
statement, dated in April 2004, Dr. D.D. stated that the 
Veteran has peripheral neuropathy as a complication of the 
Veteran's diabetes mellitus and that this condition is 
aggravated by the Veteran's diabetes mellitus.

In May 2004, Dr. D.S., reported that the Veteran had arterial 
insufficiency and that the Veteran's diabetes mellitus was a 
major contributor to his arterial insufficiency.

Dr. C.N.B., in an opinion letter dated in May 2004, indicated 
that the Veteran "likely" had diabetic related arterial 
sclerosis.

In light of the evidence, the Board finds that entitlement to 
service connection for peripheral vascular disease of the 
lower extremities/arteriosclerosis obliterans, to include as 
secondary to diabetes mellitus, type II, with erectile 
dysfunction is warranted.  The decision above restores 
entitlement to service connection for diabetes mellitus, type 
II, with erectile dysfunction.  The Veteran has been 
diagnosed with peripheral vascular disease as well as 
diabetic related arterial sclerosis and arterial 
insufficiency.  Drs. D.D. and D.M. have each indicated that 
the Veteran's peripheral vascular disease is a complication 
of the Veteran's diabetes mellitus.  As such, entitlement to 
service connection for peripheral vascular disease of the 
lower extremities/arteriosclerosis obliterans, to include as 
secondary to diabetes mellitus, type II, with erectile 
dysfunction, is granted.


ORDER

Severance of service connection for diabetes mellitus, type 
II, with erectile dysfunction, as of April 1, 2005, was 
improper, and the appeal for restoration of service 
connection is granted.

Severance of entitlement to special monthly compensation 
based on the loss of use of a creative organ, as of April 1, 
2005, was improper, and the appeal for restoration of service 
connection is granted.

Entitlement to service connection for superficial 
varicosities of the lower extremities, to include as 
secondary to service-connected diabetes mellitus, type II, 
with erectile dysfunction, is granted.

Entitlement to service connection for peripheral neuropathy, 
to include as secondary to diabetes mellitus, type II, with 
erectile dysfunction, is granted.

Entitlement to service connection for a skin disorder 
involving both legs, to include as secondary to diabetes 
mellitus, type II, with erectile dysfunction, is granted.

Entitlement to service connection for peripheral vascular 
disease of the lower extremities/arteriosclerosis obliterans, 
to include as secondary to diabetes mellitus, type II, with 
erectile dysfunction, is granted.

	(CONTINUED ON NEXT PAGE)




REMAND

The Veteran seeks entitlement to service connection for 
nephropathy.  The Veteran contends that his condition is due 
to or permanently aggravated by his service-connected 
diabetes mellitus, type II, with erectile dysfunction.  The 
Veteran's service treatment records do not reveal any 
complaint, diagnosis or treatment for any nephropathy.

A review of the claims folder reveals that the Veteran was 
granted Social Security Disability Insurance benefits due to 
his diabetes mellitus, type II, and his peripheral 
neuropathy.  However, the complete records regarding this 
award of benefits have not been associated with the claims 
folder and the record contains no indication that any attempt 
was made to obtain the Veteran's complete Social Security 
Administration (SSA) record.  Because SSA records are 
potentially relevant to the Board's determination, VA is 
obliged to attempt to obtain and consider those records.  38 
U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see also 
Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir., 2009); Voerth v. 
West, 13 Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. 
App. 163, 169 (1998) (when VA put on notice of SSA records 
prior to issuance of final decision, Board must seek to 
obtain records).  Therefore, this claim must be remanded to 
obtain the Veteran's complete SSA record.

Accordingly, the case is REMANDED for the following action:

1.  Request, directly from the SSA, 
complete copies of any determination on a 
claim for disability benefits from that 
agency, together with the medical records 
that served as the basis for any such 
determination.  All attempts to fulfill 
this development should be documented in 
the claims file.  If the search for these 
records is negative, that should be noted 
and the Veteran must be informed in 
writing.

2.  Thereafter, readjudicate the 
Veteran's claim.  If the benefit sought 
on appeal are not granted in full, the RO 
should issue the Veteran and his 
representative a supplemental statement 
of the case and provide the Veteran an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


